In filing its Opinion and Award affirming Deputy Commissioner Berger's decision, the Full Commission was unaware of an Amended Opinion and Award that Deputy Commissioner Beger filed on 2 May 1995. The Amended Opinion and Award corrected the prior one to reflect what the parties intended to stipulate to as plaintiff's compensation rate. It is therefore ORDERED that Conclusion of Law (2) and Award Paragraph (1) of the 29 September 1995 Opinion and Award are AMENDED as follows:
* * * * * * * * * * * * *
CONCLUSIONS OF LAW
2. As a result of this occupational disease, plaintiff was temporarily and totally disabled for a period commencing 21 February 1994 to 5 September 1994 and is entitled to receive weekly temporary total disability compensation benefits at the rate of $205.00 during said period. G.S. § 97-29.
* * * * * * * * * * * *
AWARD
1. Defendants shall pay compensation to plaintiff  at the weekly rate of $205.00 from  21 February 1994 up to but not including 5 September 1994 for her temporary total disability. This compensation has accrued and shall be paid in a lump sum subject to the attorney's fee hereinafter approved.
                                  S/ __________________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ________________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ __________________________ DIANNE C. SELLERS COMMISSIONER